Exhibit 10.8
Execution Version





--------------------------------------------------------------------------------





 
ASSET REPRESENTATIONS REVIEW AGREEMENT


among


VERIZON OWNER TRUST 2019-C,
as Issuer


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Servicer


and


PENTALPHA SURVEILLANCE LLC,
as Asset Representations Reviewer


Dated as of October 8, 2019






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
ARTICLE I
USAGE AND DEFINITIONS
1
Section 1.1
Usage and Definitions
1
Section 1.2
Additional Definitions
1
Section 1.3
Review Materials and Test Definitions
2
ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
2
Section 2.1
Engagement; Acceptance
2
Section 2.2
Confirmation of Status
3
ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS
3
Section 3.1
Review Notices
3
Section 3.2
Identification of Review Receivables
3
Section 3.3
Review Materials
3
Section 3.4
Performance of Reviews
4
Section 3.5
Review Reports
4
Section 3.6
Review Representatives
5
Section 3.7
Dispute Resolution
5
Section 3.8
Limitations on Review Obligations
5
Section 3.9
Updated Review Materials
6
ARTICLE IV
ASSET REPRESENTATIONS REVIEWER
6
Section 4.1
Representations and Warranties
6
Section 4.2
Covenants
8
Section 4.3
Fees and Expenses
8
Section 4.4
Limitation on Liability
9
Section 4.5
Indemnification by Asset Representations Reviewer
9
Section 4.6
Indemnification of Asset Representations Reviewer
9
Section 4.7
Review of Asset Representations Reviewer’s Records
10
Section 4.8
Delegation of Obligations
11
Section 4.9
Confidential Information
11
Section 4.10
Personally Identifiable Information
13
ARTICLE V
RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIEWER
15
Section 5.1
Eligibility Requirements for Asset Representations Reviewer
15
Section 5.2
Resignation and Removal of Asset Representations Reviewer
15
Section 5.3
Successor Asset Representations Reviewer
16
Section 5.4
Merger, Consolidation or Succession
17
ARTICLE VI
OTHER AGREEMENTS
17
Section 6.1
Independence of Asset Representations Reviewer
17
Section 6.2
No Petition
17
Section 6.3
Limitation of Liability of Owner Trustee
17
Section 6.4
Termination of Agreement
18
Section 6.5
Monthly Reports
18



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
18
Section 7.1
Amendments
18
Section 7.2
Assignment; Benefit of Agreement; Third Party Beneficiaries
19
Section 7.3
Notices
19
Section 7.4
GOVERNING LAW
19
Section 7.5
Submission to Jurisdiction
20
Section 7.6
WAIVER OF JURY TRIAL
20
Section 7.7
No Waiver; Remedies
20
Section 7.8
Severability
20
Section 7.9
Headings
20
Section 7.10
Counterparts
20
Section 7.11
Non-exclusive Agreement
20





Schedule A — Review Materials
Schedule B — Representations and Warranties and Tests














ii

--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of October 8, 2019 (this
“Agreement”), among VERIZON OWNER TRUST 2019-C, a Delaware statutory trust, as
issuer (the “Issuer”), CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS, a Delaware
general partnership (“Cellco”), as servicer (the “Servicer”), and PENTALPHA
SURVEILLANCE LLC, a Delaware limited liability company, as asset representations
reviewer (the “Asset Representations Reviewer”).
 
BACKGROUND
 
In the normal course of their businesses, Cellco and the other Originators
originate device payment plan agreements for various wireless devices.  In
addition, the Master Trust holds certain device payment plan agreements
originated by Cellco and certain other Originators.
 
In connection with a securitization transaction sponsored by Cellco in which the
Issuer will issue Notes secured by a revolving pool of Receivables consisting of
device payment plan agreements, certain of the Originators and/or the Master
Trust have transferred an initial pool of Receivables and related property, and
any of the Originators and/or the Master Trust may from time to time transfer
additional Receivables and related property, to the Depositor, who will transfer
them to the Issuer.  The Issuer has engaged the Servicer to service the
Receivables.
 
The Issuer has granted a security interest in the Receivables to the Indenture
Trustee, for the benefit of the Secured Parties, as security for the Notes
issued by the Issuer under the Indenture.
 
The Issuer has determined to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by the Originators and the Servicer (with respect to
Receivables transferred by the Master Trust) about the Receivables.
 
The parties agree as follows.
 
ARTICLE I

USAGE AND DEFINITIONS
 
Section 1.1   Usage and Definitions.  Capitalized terms used but not defined in
this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of October 8, 2019, among the Issuer, Verizon ABS LLC, as
depositor (the “Depositor”) and Cellco, as Servicer, as marketing agent and as
custodian.  Appendix A also contains usage rules that apply to this Agreement. 
Appendix A is incorporated by reference into this Agreement.
 
Section 1.2   Additional Definitions.
 
“Confidential Information” has the meaning stated in Section 4.9(b).
 
“Form Contract” has the meaning stated in Schedule A.
 
“Information Recipient” has the meaning stated in Section 4.9(a).
 

--------------------------------------------------------------------------------

“Indemnified Person” has the meaning stated in Section 4.6(a).
 
“Issuer PII” has the meaning stated in Section 4.10(a).
 
“Monthly Fee” has the meaning stated in Section 4.3(a).
 
“Personally Identifiable Information” or “PII” has the meaning stated in Section
4.10(a).
 
“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Receivable solely in accordance
with Section 3.4.
 
“Review Fee” has the meaning stated in Section 4.3(b).
 
“Review Materials” means, for a Review and a Review Receivable, the documents
and other materials listed in Schedule A, as applicable.
 
“Review Notice” means the notice provided under Section 14.2 of the Indenture by
the Indenture Trustee to the Asset Representations Reviewer, the Administrator
and the Servicer.
 
“Review Receivable” means, for a Review, the 60-Day Delinquent Receivables as of
the last day of the Collection Period before the date on which a Review Notice
is delivered pursuant to  Section 14.2 of the Indenture.
 
“Review Report” means, for a Review, the report of the Asset Representations
Reviewer as described in Section 3.5.
 
“Test” has the meaning stated in Section 3.4(a).
 
“Test Complete” has the meaning stated in Section 3.4(c).
 
“Test Fail” has the meaning stated in Section 3.4(a).
 
“Test Incomplete” has the meaning stated in Section 3.4(a).
 
“Test Pass” has the meaning stated in Section 3.4(a).
 
Section 1.3   Review Materials and Test Definitions.  Capitalized terms or terms
or phrases in quotation marks used in the Tests, if not defined in Appendix A to
the Transfer and Servicing Agreement or in this Agreement, refer to sections,
titles or terms in the Form Contract or other Review Materials.
 
ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
 
Section 2.1   Engagement; Acceptance.  The Issuer engages Pentalpha Surveillance
LLC to act as the Asset Representations Reviewer for the Issuer.  Pentalpha
Surveillance LLC accepts the engagement and agrees to perform the obligations of
the Asset Representations Reviewer on the terms in this Agreement.
 
2

--------------------------------------------------------------------------------

Section 2.2   Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement with respect to the Eligibility
Representation, or (b) determining whether noncompliance with the Eligibility
Representation constitutes a breach of the Transaction Documents.
 
ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.1   Review Notices.  Upon receipt of a Review Notice from the
Indenture Trustee according to Section 14.2 of the Indenture and access to the
Review Materials as described in Section 3.3(a), the Asset Representations
Reviewer will start a Review.  The Asset Representations Reviewer will not be
obligated to start a Review until a Review Notice is received.
 
Section 3.2   Identification of Review Receivables.  Within ten (10) Business
Days after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer and the Indenture Trustee a list of the Review
Receivables in Excel format (or such other format as mutually agreed to by the
Servicer and the Asset Representations Reviewer).
 
Section 3.3   Review Materials.
 
(a) Access to Review Materials.  The Servicer will give the Asset
Representations Reviewer access to the Review Materials for all of the Review
Receivables within sixty (60) days after receipt by the Asset Representations
Reviewer of the Review Notice by electronic posting to a password-protected
website to which the Asset Representations Reviewer has access or by otherwise
providing the Asset Representations Reviewer with a secure electronic copy or in
another manner agreed by the Servicer and the Asset Representations Reviewer. 
The Servicer shall use its best efforts to redact or remove Personally
Identifiable Information from the Review Materials without changing the meaning
or usefulness of the Review Materials for the Review.
 
(b) Missing or Insufficient Review Materials.  The Asset Representations
Reviewer will review the Review Materials to determine if any Review Materials
are missing or insufficient for the Asset Representations Reviewer to perform
any Test.  If the Asset Representations Reviewer determines any missing or
insufficient Review Materials, the Asset Representations Reviewer will notify
the Servicer promptly, and in any event within ten (10) Business Days after
receipt of access to the Review Materials.  The Servicer will have fifteen (15)
Business Days to give the Asset Representations Reviewer access to the missing
Review Materials or other documents or information to correct any such
insufficiency.  If the missing or insufficient Review Materials or other
documents or information have not been provided by the Servicer within fifteen
(15) Business Days, the related Review Receivable will have a Test Incomplete
for the Test or Tests that require use of the missing or insufficient Review
Materials and the Review Report will report will include the reason for the Test
Incomplete.
 
3

--------------------------------------------------------------------------------

Section 3.4   Performance of Reviews.
 
(a) Test Procedures.  For a Review, the Asset Representations Reviewer will
perform for each Review Receivable the procedures listed under “Tests” in
Schedule B for each representation and warranty (each, a “Test”), using the
Review Materials necessary to perform the procedures as stated in the Test.  For
each Test and Review Receivable, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”), if the Test has not
been satisfied (a “Test Fail”) or if the Test could not be concluded as a result
of missing or incomplete Review Materials (a “Test Incomplete”).  If a Test or
part of a Test cannot be performed for a Review Receivable because the Test
circumstances do not apply to the Review Receivable, the Test will be considered
to be satisfied and will be reported as a Test Pass.
 
(b) Review Period.  The Asset Representations Reviewer will complete the Review
of all of the Review Receivables within sixty (60) days after receiving access
to the Review Materials under Section 3.3(a).  However, if missing or additional
Review Materials are provided to the Asset Representations Reviewer under
Section 3.3(b), the Review period will be extended for an additional thirty (30)
days.
 
(c) Completion of Review for Certain Review Receivables.  Following the delivery
of the list of the Review Receivables and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer will promptly notify
the Asset Representations Reviewer if a Review Receivable is paid in full by the
Obligor or reacquired or acquired, as applicable, from the Issuer by an
Originator or the Servicer according to the Transaction Documents.  If such a
notice is received, the Asset Representations Reviewer will immediately
terminate all Tests of such Receivable and the Review of the Receivable will be
considered complete (a “Test Complete”).  In this case, the Asset
Representations Reviewer will report a Test Complete for the Receivable on the
Review Report and the related reason.
 
(d) Previously Reviewed Receivable; Duplicative Tests.  If a Review Receivable
was included in a prior Review, the Asset Representations Reviewer will not
perform any Tests on it, but will report the results of the previous Tests in
the Review Report for the current Review and note that the results relate to a
prior Review.  If the same Test is required for more than one representation or
warranty listed on Schedule B, the Asset Representations Reviewer will only
perform the Test once for each Review Receivable but will report the results of
the Test for each applicable representation and warranty on the Review Report.
 
(e) Termination of Review.  If a Review is in process and the Notes will be paid
in full on the next Payment Date, the Servicer will notify the Asset
Representations Reviewer and the Indenture Trustee no less than ten (10) days
before that Payment Date.  On receipt of notice, the Asset Representations
Reviewer will terminate the Review immediately and will not be obligated to
deliver a Review Report.
 
Section 3.5   Review Reports.  Within five (5) days after the end of the Review
period under Section 3.4(b), the Asset Representations Reviewer will deliver to
the Administrator, the Depositor, the Issuer, the Servicer and the Indenture
Trustee a Review Report indicating for each Review Receivable whether there was
a Test Pass or a Test Fail for each Test, or whether the Review Receivable was a
Test Incomplete or a Test Complete.  For each Test Fail, Test
 
4

--------------------------------------------------------------------------------

Incomplete or Test Complete, the Review Report will indicate the related
reason.  The Review Report will contain a summary of the Review results to be
included in the Issuer’s Form 10-D report for the Collection Period in which the
Review Report is received.  The Asset Representations Reviewer will ensure that
the Review Report does not contain any Issuer PII.  On reasonable request of the
Servicer, the Asset Representations Reviewer will provide additional detail on
the Test results.
 
Section 3.6   Review Representatives.
 
(a) Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about the Review
Materials or Tests, access to Review Materials on the Servicer’s originations,
receivables or other systems, obtaining missing or insufficient Review Materials
and/or providing clarification of any Review Materials or Tests.
 
(b) Asset Representations Reviewer Representative.  The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of a Review to answer questions
about the Review.
 
(c) Questions About Review.  The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Issuer, the Indenture
Trustee or the Servicer until the earlier of (i) the payment in full of the
Notes and (ii) one year after the delivery of the Review Report; provided, that,
for any Receivables which was included in a prior Review, the one year
requirement will start as of the date that the first Review Report in which that
Receivable was included was delivered.  The Asset Representations Reviewer will
not be obligated to respond to questions or requests for clarification from a
Noteholder or any other Person and will direct such questions or requests to the
Servicer.
 
Section 3.7   Dispute Resolution.  If a Receivable that was reviewed by the
Asset Representations Reviewer is the subject of a dispute resolution proceeding
under Section 11.2 of the Transfer and Servicing Agreement, the Asset
Representations Reviewer will participate in the dispute resolution proceeding
on request of a party to the proceeding.  The reasonable expenses of the Asset
Representations Reviewer for its participation in any dispute resolution
proceeding will be considered expenses of the requesting party for the dispute
resolution and will be paid by a party to the dispute resolution as determined
by the mediator or arbitrator for the dispute resolution according to Section
11.2 of the Transfer and Servicing Agreement.  However, if such expenses are not
paid by a party to the dispute resolution within ninety (90) days after the end
of the proceeding, the expenses will be paid by the Issuer according to Section
4.3(d).
 
Section 3.8   Limitations on Review Obligations.
 
(a) Review Process Limitations.  The Asset Representations Reviewer is not
obligated to:
 
5

--------------------------------------------------------------------------------

(i)              determine whether a Delinquency Trigger has occurred or whether
the required percentage of the Noteholders has voted to direct a Review under
the Indenture, and may rely on the information in any Review Notice delivered by
the Indenture Trustee;
 
(ii)             determine which Receivables are subject to a Review, and may
rely on the lists of Review Receivables provided by the Servicer;
 
(iii)            obtain or confirm the validity of the Review Materials and may
rely on the accuracy and completeness of the Review Materials and will have no
liability for any errors in the Review Materials;
 
(iv)            obtain missing or insufficient Review Materials from any party
or any other source (other than its obligation to notify the Servicer pursuant
to Section 3.3(b));
 
(v)             take any action or cause any other party to take any action
under any of the Transaction Documents or otherwise to enforce any remedies
against any Person for breaches of representations or warranties about the
Review Receivables; or
 
(vi)            establish cause, materiality or recourse for any Test Fail.
 
(b) Testing Procedure Limitations.  The Asset Representations Reviewer will only
be required to perform the testing procedures listed under “Tests” in Schedule B
(as updated pursuant to Section 3.9), and will not be obligated to perform
additional procedures on any Review Receivable or, except as set forth in
Section 3.5, to provide any information other than a Review Report.  However,
the Asset Representations Reviewer may provide additional information in a
Review Report about any Review Receivable that it determines in good faith to be
material to the Review.
 
Section 3.9   Updated Review Materials.  The Servicer acknowledges that it has
provided the Asset Representations Reviewer with sample Review Materials,
including a Data Tape, data dictionary and Form Contract which the Asset
Representations Reviewer has relied on to program its systems to perform the
Tests in the event of a Review.  If the Servicer updates, edits or otherwise
makes material changes to its systems or to the Review Materials, the Servicer
will promptly notify the Asset Representations Reviewer of any such material
changes and provide new or updated sample Review Materials (and, to the extent
impacted, the “Tests” in Schedule B) to the Asset Representations Reviewer.
 
ARTICLE IV

ASSET REPRESENTATIONS REVIEWER
 
Section 4.1   Representations and Warranties.  The Asset Representations
Reviewer represents and warrants to the Issuer as of the Closing Date:
 
(a) Organization and Good Standing. The Asset Representations Reviewer is a
validly existing limited liability company in good standing under the laws of
the State of Delaware and has full power and authority to conduct its business
as presently conducted, and to execute, deliver and perform its obligations
under this Agreement.
 
6

--------------------------------------------------------------------------------

(b) Due Qualification. The Asset Representations Reviewer is duly qualified to
do business, is in good standing as a foreign entity (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify or obtain licenses
or approvals would not reasonably be expected to have a Material Adverse Effect.
 
(c) Due Authorization. The execution, delivery, and performance of this
Agreement has been duly authorized by the Asset Representations Reviewer by all
necessary limited liability company action on the part of the Asset
Representations Reviewer.
 
(d) No Proceedings. There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Asset
Representations Reviewer or any of its properties: (i) asserting the invalidity
of this Agreement; (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement; or (iii) seeking any determination
or ruling that might have a Material Adverse Effect on the performance by the
Asset Representations Reviewer of its obligations under, or the validity or
enforceability of, this Agreement.
 
(e) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given to it, if any, in connection with the execution and
delivery of this Agreement and the performance of the transactions contemplated
by this Agreement by the Asset Representations Reviewer have been duly obtained,
effected or given and are in full force and effect, except for those which the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect.
 
(f) Binding Obligation. This Agreement constitutes, when duly executed and
delivered by each other party hereto, a legal, valid and binding obligation of
the Asset Representations Reviewer, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar Laws affecting creditors’ rights generally or
by general principles of equity.
 
(g) No Conflict. The execution and delivery of this Agreement by the Asset
Representations Reviewer, and the performance and compliance with the terms of
this Agreement by the Asset Representations Reviewer, (i) do not contravene (A)
the organizational documents of the Asset Representations Reviewer, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
 
(h) No Violation. The execution and delivery of this Agreement by the Asset
Representations Reviewer, and the performance and compliance with the terms of
this Agreement by the Asset Representations Reviewer will not violate any Law
applicable to the
 
7

--------------------------------------------------------------------------------

Asset Representations Reviewer, except where such violation would not reasonably
be expected to have a Material Adverse Effect.
 
(i) Eligibility.  The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1.
 
Section 4.2   Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a) Eligibility.  It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.1.
 
(b) Review Systems; Personnel.  It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Review
Receivable and any related Review Materials to be individually tracked and
stored as contemplated by this Agreement.  The Asset Representations Reviewer
will maintain adequate staff that is properly trained to conduct a Review as
required by this Agreement.
 
(c) Maintenance of Review Materials.  It will maintain copies of any Review
Materials, Review Reports and other documents relating to a Review, including
internal correspondence and work papers, other than any PII returned or
destroyed in accordance with Section 4.10(e), for a period of two years after
the termination of this Agreement.
 
Section 4.3   Fees and Expenses.
 
(a) Monthly Fee.  As compensation for its activities hereunder, the Asset
Representations Reviewer shall be entitled to receive a monthly fee (the
“Monthly Fee”), payable by the Issuer, on each Payment Date, beginning with the
first Payment Date, in an amount equal to $416.67.  The Issuer will reimburse
the Asset Representations Reviewer for all reasonable out-of-pocket expenses
incurred or made by it in performing services under this Agreement, including
fees and disbursements of its counsel.
 
(b) Review Fee.  Following the completion of a Review and the delivery of the
Review Report pursuant to Section 3.5, or the termination of a Review according
to Section 3.4(e), and the delivery to the Issuer, the Administrator and the
Servicer of a detailed invoice, the Asset Representations Reviewer will be
entitled to a fee of $50,000 (the “Review Fee”).  If a detailed invoice is
submitted on or before the first day of a month, the Review Fee will be paid by
the Issuer starting on the Payment Date in that month.  However, if the Review
is terminated according to Section 3.4(e), the Asset Representations Reviewer
must submit its invoice for the Review Fee for the terminated Review no later
than five (5) Business Days before the final Payment Date to be reimbursed no
later than the final Payment Date.
 
(c) Reimbursement of Travel Expenses.  If the Servicer provides access to the
Review Materials at one of its properties, the Issuer will reimburse the Asset
Representations Reviewer for its reasonable travel expenses incurred in
connection with the Review following the delivery to the Issuer, the
Administrator and the Servicer of on receipt of a detailed invoice in
 
8

--------------------------------------------------------------------------------

respect of such expenses; provided that such reimbursable expenses may not
exceed $20,000, unless otherwise authorized in advance by the Issuer.
 
(d) Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.7 and its
reasonable expenses for participating in the proceeding are not paid by a party
to the dispute resolution within ninety (90) days after the end of the
proceeding, the Issuer will promptly reimburse the Asset Representations
Reviewer for such expenses on receipt of a detailed invoice.
 
(e) Payments by Issuer.  All amounts payable by the Issuer under this Section
4.3 will be payable according to the priority of payments in Section 8.2 of the
Indenture.
 
Section 4.4   Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  However, the Asset
Representations Reviewer will be liable for its willful misconduct, bad faith or
gross negligence in performing its obligations under this Agreement.  In no
event will the Asset Representations Reviewer be liable for special, punitive,
indirect or consequential losses or damages (including lost profit), even if the
Asset Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.  The Asset Representations Reviewer
will have no other duties, obligations or liabilities to any Person, including
the Noteholders and the Certificateholders, other than as specifically set forth
in this Agreement.
 
Section 4.5   Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Depositor, the
Administrator, the Servicer, the Owner Trustee and the Indenture Trustee and
their respective directors, officers, employees and agents for all fees,
expenses, losses, damages, liabilities, reasonable attorney’s fees and other
legal costs (including the fees and expenses of defending itself against any
loss, damage or liability and any fees and expenses incurred in connection with
any proceedings brought by that Person to enforce the indemnification
obligations of the Asset Representations Reviewer) resulting from (a) the
willful misconduct, bad faith or gross negligence of the Asset Representations
Reviewer in performing its obligations under this Agreement or (b) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement.  The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer and the resignation or removal of the Asset Representations Reviewer.
 
Section 4.6   Indemnification of Asset Representations Reviewer.
 
(a) Indemnification.  The Issuer will indemnify the Asset Representations
Reviewer and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all fees, expenses, losses, damages, liabilities
reasonable attorney’s fees and other legal costs resulting from the performance
of its obligations under this Agreement (including the fees and expenses of
defending itself against any loss, damage or liability and any fees and expenses
incurred in connection with any proceedings brought by the Indemnified Person to
enforce the indemnification obligations of the Issuer), but excluding any fee,
expense, loss, damage or liability resulting from (i) the Asset Representations
Reviewer’s willful misconduct, bad faith or
 
9

--------------------------------------------------------------------------------

gross negligence or (ii) the Asset Representations Reviewer’s breach of any of
its representations or warranties in this Agreement.
 
(b) Proceedings.  If an Indemnified Person receives notice of a Proceeding
against it, the Indemnified Person will, if a claim is to be made under Section
4.6(a), promptly notify the Issuer and the Administrator of the Proceeding.  The
Issuer (or the Administrator on behalf of the Issuer) may participate in and
assume the defense and settlement of a Proceeding at the expense of the Issuer. 
If the Issuer (or the Administrator on behalf of the Issuer) notifies the
Indemnified Person of its intention to assume the defense of the Proceeding with
counsel reasonably satisfactory to the Indemnified Person, the Issuer (or the
Administrator on behalf of the Issuer) will assume such defense with counsel
reasonably satisfactory to the Indemnified Person and in a manner reasonably
satisfactory to the Indemnified Person.  The Issuer (or the Administrator on
behalf of the Issuer) will not be liable for legal fees and expenses of separate
counsel to the Indemnified Person unless there is a conflict between the
interests of the Issuer or the Administrator, as applicable, and the Indemnified
Person.  If the Indemnified Person has been advised by counsel that a reasonable
likelihood exists of a conflict of interest between the Issuer and the
Indemnified Person (including the existence of different legal defenses
available to each party), the Issuer will pay for the reasonable fees and
expenses of separate counsel to the Indemnified Person.  No settlement of a
Proceeding may be made without the approval of the Issuer and the Indemnified
Person, which approval will not be unreasonably withheld.
 
(c) Survival of Obligations.  The obligations of the Issuer and the
Administrator (on behalf of the Issuer) under this Section 4.6 will survive the
resignation or removal of the Asset Representations Reviewer and the termination
of this Agreement.
 
(d) Repayment.  If the Issuer makes a payment to an Indemnified Person under
this Section 4.6 and the Indemnified Person later collects from others any
amounts for which the payment was made, the Indemnified Person will promptly
repay those amounts to the Issuer.
 
(e) Force Majeure.  The Asset Representations Reviewer shall not be liable for
any delay or failure to perform its obligations hereunder to the extent such
delay or failure is due in any part to an act of God, fire, natural calamities,
war, terrorism, nuclear event, act or orders of governments, or other events
beyond its reasonable and foreseeable control, including, but not limited to,
loss of power and communications outages resulting from such events; provided,
however, the Asset Representations Reviewer will use commercially reasonable
efforts to resume performance as soon as practicable under the circumstances.
 
Section 4.7   Review of Asset Representations Reviewer’s Records.  The Asset
Representations Reviewer agrees that, with reasonable advance notice not more
than once during any year, it will permit authorized representatives of the
Issuer (or the Administrator on behalf of the Issuer) or the Servicer, during
the Asset Representations Reviewer’s normal business hours, to have onsite
access to and review the facilities, processes, books of account, records,
reports and other documents and materials of the Asset Representations Reviewer
relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement; provided, that any review under
this Section 4.7 will be subject to the confidentiality requirements of Section
 
10

--------------------------------------------------------------------------------

4.9.  In addition, the Asset Representations Reviewer will permit the Issuer’s
(or the Administrator’s on behalf of the Issuer) or the Servicer’s
representatives to discuss the facilities, processes, books of account, records,
reports and other documents and materials of the Asset Representations Reviewer
with the Asset Representations Reviewer’s officers and employees.  Any access
and review will be subject to, and may be restricted by, the Asset
Representations Reviewer’s confidentiality and privacy policies and
attorney-client privilege.  The Asset Representations Reviewer will maintain all
relevant books, records, reports and other documents and materials for a period
of at least two years after the termination of its obligations under this
Agreement.
 
Section 4.8   Delegation of Obligations.  The Asset Representations Reviewer may
not delegate or subcontract its obligations under this Agreement to any Person
without the consent of the Issuer and the Servicer, which consent will not be
unreasonably withheld and will be provided promptly by the Issuer and the
Servicer; provided, however, if such consent is not provided within four (4)
Business Days, the Asset Representations Reviewer shall have a number of
additional days to complete its Review equal to the number of days after the
fourth Business Day taken by the Issuer or the Servicer to provide consent.  To
the extent the Asset Representations Reviewer employs or uses the services of
independent contractors to assist with the performance of the services under
this Agreement, the Asset Representations Reviewer will remain solely
responsible for the payment of any costs, fees or expense of any such
contractor.  The Asset Representations Reviewer will remain fully responsible
for the performance of its obligations and duties under this Agreement in
accordance with the terms of this Agreement to the same extent and under the
same terms and conditions as if it alone were performing those obligations and
duties under this Agreement, without diminution of any such obligation or
liability by virtue of any indemnification from any Person acting as its agents
or subcontractor.  The Asset Representations Reviewer shall be entitled to enter
into an agreement with any agent or subcontractor providing for indemnification
of the Asset Representations Reviewer by such agent or subcontractor, and
nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.
 
Section 4.9   Confidential Information.
 
(a) Treatment.  Each of the Issuer, the Servicer and the Asset Representations
Reviewer agrees to hold and treat Confidential Information given to it under
this Agreement in confidence and under the terms and conditions of this Section
4.9, and will implement and maintain safeguards to further assure the
confidentiality of the Confidential Information.  The Confidential Information
will not, (x) without the consent of the Issuer and the Servicer, be disclosed
or used by the Asset Representations Reviewer, or its officers, directors,
employees, agents, representatives or affiliates, including legal counsel (each,
an “ARR Information Recipient”) or (y) without the consent of the Asset
Representations Reviewer be disclosed or used by the Issuer (or the
Administrator on behalf of the Issuer) or the Servicer, or their respective
officers, directors, employees, agents, representatives or affiliates, including
legal counsel (each, an “Issuer Information Recipient” and, together with each
ARR Information Recipient, the “Information Recipients”) other than for the
purposes of performing or providing information for Reviews of Review
Receivables or performing its respective obligations under this Agreement.  The
Asset Representations Reviewer agrees that it will not, and will cause its
Affiliates to not (i) purchase or sell securities issued by the Issuer, Cellco
or their Affiliates or
 
11

--------------------------------------------------------------------------------

special purpose entities on the basis of Confidential Information or (ii) use
the Confidential Information for the preparation of research reports,
newsletters or other publications or similar communications.
 
(b) Definition.  “Confidential Information” means oral, written and electronic
materials (regardless of its source or form of communication) furnished before,
on or after the date of this Agreement to the Asset Representations Reviewer by
the Issuer or the Servicer, or to the Issuer (or the Administrator on behalf of
the Issuer) or the Servicer by the Asset Representations Reviewer, in each case,
for the purposes contemplated by this Agreement, including (as applicable):
 
(i)              lists of Review Receivables and any related Review Materials;
 
(ii)             origination and servicing guidelines, policies and procedures,
and Form Contracts; and
 
(iii)            notes, analyses, compilations, studies or other documents or
records prepared by the Issuer, the Servicer or the Asset Representations
Reviewer, as applicable, which contain information supplied by or on behalf of
the Issuer, the Servicer, the Asset Representations Reviewer or their respective
representatives.
 
However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by an Information Recipient, (B) was available to, or becomes available to, an
Information Recipient on a non-confidential basis from a Person or entity other
than the Issuer (or the Administrator on behalf of the Issuer), the Servicer or
the Asset Representations Reviewer, as applicable, before its disclosure to the
Information Recipient who, to the knowledge of the Information Recipient is not
bound by a confidentiality agreement with the Issuer (or the Administrator on
behalf of the Issuer), the Servicer or the Asset Representations Reviewer, as
applicable, and is not prohibited from transmitting the information to the
Information Recipient, (C) is independently developed by an Information
Recipient without the use of the Confidential Information, as shown by the
Information Recipient’s files and records or other evidence in its possession or
(D) the Issuer (or the Administrator on behalf of the Issuer), the Servicer or
the Asset Representations Reviewer, as applicable, gives permission to the
Information Recipient to release.
 
(c) Protection.  Each of the Issuer, the Servicer or the Asset Representations
Reviewer will take, and the Issuer will cause the Administrator to take,
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of Confidential Information, including those measures that it
takes to protect its own confidential information and not less than a reasonable
standard of care.  The Asset Representations Reviewer acknowledges that
Personally Identifiable Information is also subject to the additional
requirements in Section 4.10.
 
(d) Disclosure.  If the Issuer (or the Administrator on behalf of the Issuer),
the Servicer or the Asset Representations Reviewer, as applicable, is required
by applicable Law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. 
However, before a required disclosure, the Issuer (or the Administrator on
behalf
 
12

--------------------------------------------------------------------------------

of the Issuer), the Servicer or the Asset Representations Reviewer, as
applicable, if permitted by applicable Law, regulation, rule or order, will use
its reasonable efforts to notify the other parties to this Agreement of the
requirement and will cooperate, (i) at the Asset Representations Reviewer’s
expense, in the Asset Representations Reviewer’s pursuit of a proper protective
order or other relief for the disclosure of its Confidential Information or (ii)
at the Servicer’s expense, in the Issuer’s (or the Administrator’s on behalf of
the Issuer) and the Servicer’s pursuit of a proper protective order or other
relief for the disclosure of the Confidential Information.  If the Issuer (or
the Administrator on behalf of the Issuer), the Servicer or the Asset
Representations Reviewer, as applicable, is unable to obtain a protective order
or other proper remedy by the date that the information is required to be
disclosed, the other parties to this Agreement will disclose only that part of
the Confidential Information that it is advised by its legal counsel it is
legally required to disclose.
 
(e) Responsibility for Information Recipients.  The Asset Representations
Reviewer will be responsible for a breach of this Section 4.9 by the ARR
Information Recipients.  The Issuer and the Servicer will be responsible for a
breach of this Section 4.9 by the Issuer Information Recipients.  The Issuer
agrees to cause the Administrator to comply with this Section 4.9.
 
(f) Violation.  The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer, the Administrator and
the Servicer and the Issuer (or the Administrator on behalf of the Issuer) and
the Servicer may seek injunctive relief in addition to legal remedies.  If an
action is initiated by the Issuer (or the Administrator on behalf of the Issuer)
or the Servicer to enforce this Section 4.9, the prevailing party will be
reimbursed for its fees and expenses, including reasonable attorney’s fees,
incurred for the enforcement.  Each of the Issuer and the Servicer agrees that,
and the Issuer will cause the Administrator to agree that, a violation of this
Agreement may cause irreparable injury to the Asset Representations Reviewer and
the Asset Representations Reviewer may seek injunctive relief in addition to
legal remedies.  If an action is initiated by the Asset Representations Reviewer
to enforce this Section 4.9, the prevailing party will be reimbursed for its
fees and expenses, including reasonable attorney’s fees, incurred for the
enforcement.
 
(g) Property.  All know-how, policies and procedures, intellectual property, and
trade secret information conceived or originated by the Issuer, the Servicer or
the Asset Representations Reviewer, as applicable, which arises out of the
performance of the obligations and services under this Agreement, or any related
material or information, will be the property of the Issuer, the Servicer or the
Asset Representations Reviewer, as applicable.
 
(h) Survival.  This Section 4.9 will survive the termination of this Agreement,
the termination of the Issuer and the resignation or removal of the Asset
Representations Reviewer.
 
Section 4.10   Personally Identifiable Information.
 
(a) Definitions.  “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), any other actual or assigned attribute associated with or
identifiable to an individual and any information that when used separately or
 
13

--------------------------------------------------------------------------------

in combination with other information could identify an individual.  “Issuer
PII” means PII furnished by the Issuer, the Servicer or their Affiliates to the
Asset Representations Reviewer and PII developed or otherwise collected or
acquired by the Asset Representations Reviewer in performing its obligations
under this Agreement.
 
(b) Use of Issuer PII.  The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement.  The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes.  The Asset Representations Reviewer must comply with all Laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection.  The Asset Representations Reviewer will
protect and secure Issuer PII.  The Asset Representations Reviewer will
implement privacy or data protection policies and procedures that comply with
applicable Law and this Agreement.  The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards to (i)
protect the security, confidentiality and integrity of Issuer PII, (ii) ensure
against anticipated threats or hazards to the security or integrity of Issuer
PII, (iii) protect against unauthorized access to or use of Issuer PII and (iv)
otherwise comply with its obligations under this Agreement.  These safeguards
will include a written data security plan, employee training, information access
controls, restricted disclosures, systems protections (including intrusion
protection, data storage protection and data transmission protection) and
physical security measures.
 
(c) Additional Limitations.  In addition to the use and protection requirements
described in Section 4.10(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:
 
(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform a Review,
(B) with the consent of the Issuer or (C) as required by applicable Law.  When
permitted, the disclosure of or access to Issuer PII will be limited to the
specific information necessary for the individual to complete the assigned
task.  The Asset Representations Reviewer will inform personnel with access to
Issuer PII of the confidentiality requirements in this Agreement and train its
personnel with access to Issuer PII on the proper use and protection of Issuer
PII.
 
(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the consent of the
Issuer.
 
(d) Notice of Breach.  The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.
 
(e) Return or Disposal of Issuer PII.  Except where return or disposal is
prohibited by applicable Law, promptly on the earlier of the completion of the
Review or the request of the
 
14

--------------------------------------------------------------------------------

Issuer, all Issuer PII in any medium in the Asset Representations Reviewer’s
possession or under its control will be (i) destroyed in a manner that prevents
its recovery or restoration or (ii) if so directed by the Issuer, returned to
the Issuer without the Asset Representations Reviewer retaining any actual or
recoverable copies, in both cases, without charge to the Issuer.  Where the
Asset Representations Reviewer retains Issuer PII, the Asset Representations
Reviewer will limit the Asset Representations Reviewer’s further use or
disclosure of Issuer PII to that required by applicable Law.
 
(f) Compliance; Modification.  The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 4.10.  The Asset Representations
Reviewer and the Issuer agree to modify this Section 4.10 as necessary for
either party to comply with applicable Law.
 
(g) Audit of Asset Representations Reviewer.  The Asset Representations Reviewer
will permit the Issuer and its authorized representatives to audit the Asset
Representations Reviewer’s compliance with this Section 4.10 during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits.  The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section 4.10 with the
inspections described in Section 4.7.
 
(h) Affiliates and Third Parties.  If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing a
Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 4.10, and this Agreement is intended to
benefit the Affiliate or third party.  The Affiliate or third party may enforce
the PII related terms of this Section 4.10 against the Asset Representations
Reviewer as if each were a signatory to this Agreement.
 
ARTICLE V

RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIEWER
 
Section 5.1   Eligibility Requirements for Asset Representations Reviewer.  The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Issuer, the Servicer, the Administrator, the
Marketing Agent, the Originators, the Master Trust, the Parent Support Provider,
the Indenture Trustee, the Owner Trustee, the Cap or any of their Affiliates and
(b) was not, and is not Affiliated with any Person that was, engaged by the
Sponsor or any Underwriter to perform any due diligence on the Receivables prior
to the Closing Date.
 
Section 5.2   Resignation and Removal of Asset Representations Reviewer.
 
(a) No Resignation.  The Asset Representations Reviewer will not resign as Asset
Representations Reviewer unless it determines, in its sole discretion, that it
is legally unable to perform its obligations under this Agreement and there is
no reasonable action that it could take
 
15

--------------------------------------------------------------------------------

to make the performance of its obligations under this Agreement permitted under
applicable Law.  The Asset Representations Reviewer will notify the Issuer and
the Servicer of its resignation as soon as practicable after it determines it is
required to resign and stating the resignation date, including written advice of
counsel supporting its determination.
 
(b) Removal.  If any of the following events occur, the Issuer may remove the
Asset Representations Reviewer and terminate its rights and obligations under
this Agreement (other than rights and obligations accrued prior to such event,
including the right to receive all amounts accrued and owing to it under this
Agreement) by notifying the Asset Representations Reviewer:
 
(i)               the Asset Representations Reviewer no longer meets the
eligibility requirements in Section 5.1;
 
(ii)              the Asset Representations Reviewer breaches any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)             an Insolvency Event of the Asset Representations Reviewer
occurs.
 
(c) Notice of Resignation or Removal.  The Issuer will notify the Servicer, the
Administrator, the Owner Trustee and the Indenture Trustee of any resignation or
removal of the Asset Representations Reviewer.
 
(d) Continue to Perform After Resignation or Removal.  No resignation or removal
of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.3(b).  If no successor Asset Representations
Reviewer has been appointed and accepted its appointment within thirty (30) days
after the resignation or removal of the Asset Representations Reviewer, the
Asset Representations Reviewer may petition a court of competent jurisdiction
for the appointment of a successor Asset Representations Reviewer that meets the
requirements set forth in Section 5.1.  The Issuer will reimburse the Asset
Representations Reviewer for any reasonable out-of-pocket expenses (including,
reasonable attorney’s fees) in connection with the replacement of the Asset
Representations Reviewer, including any petition pursuant to this Section
5.2(d).
 
Section 5.3   Successor Asset Representations Reviewer.
 
(a) Engagement of Successor Asset Representations Reviewer.  Following the
resignation or removal of the Asset Representations Reviewer, the Issuer will
engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.
 
(b) Effectiveness of Resignation or Removal.  No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.


16

--------------------------------------------------------------------------------

 (c) Transition and Expenses.  If the Asset Representations Reviewer resigns or
is removed, the Asset Representations Reviewer will cooperate with the Issuer
and take all actions reasonably requested to assist the Issuer in making an
orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer.
 
Section 5.4   Merger, Consolidation or Succession.  Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party or (c) succeeding to the Asset Representations Reviewer’s business, if
that Person meets the eligibility requirements in Section 5.1, will be the
successor to the Asset Representations Reviewer under this Agreement without the
execution or filing of any documents (other than an assumption agreement wherein
the successor shall agree to perform the obligations of and serve as the Asset
Representations Reviewer in accordance with the terms of this Agreement) or any
further act on the part of any of the parties hereto, notwithstanding anything
to the contrary herein.
 
ARTICLE VI

OTHER AGREEMENTS
 
Section 6.1   Independence of Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Indenture Trustee or the Owner
Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement.  Unless authorized by the Issuer, the
Indenture Trustee or the Owner Trustee, respectively, the Asset Representations
Reviewer will have no authority to act for or represent the Issuer, the
Indenture Trustee or the Owner Trustee and will not be considered an agent of
the Issuer, the Indenture Trustee or the Owner Trustee.  Nothing in this
Agreement will make the Asset Representations Reviewer and any of the Issuer,
the Indenture Trustee or the Owner Trustee members of any partnership, joint
venture or other separate entity or impose any liability as such on any of them.
 
Section 6.2   No Petition.  The parties agree that, before the date that is one
year and one day (or, if longer, any applicable preference period) after the
payment in full of (a) all securities issued by the Depositor or by a trust for
which the Depositor was a depositor or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against, (i)
the Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar Law.  This Section 6.2 will survive the termination of
this Agreement.
 
Section 6.3   Limitation of Liability of Owner Trustee.  This Agreement has been
signed on behalf of the Issuer by Wilmington Trust, National Association not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer.  In no event will Wilmington Trust, National Association in its
individual capacity or as a beneficial owner of the Issuer be liable for the
representations, warranties, covenants, agreements or other obligations of the
Issuer under this Agreement.  For all purposes under this Agreement, the Owner
Trustee is subject to, and entitled to the benefits of, the Trust Agreement.
 
17

--------------------------------------------------------------------------------

Section 6.4   Termination of Agreement.  This Agreement will terminate on the
earlier of (a) the payment in full of all outstanding Notes and the satisfaction
and discharge of the Indenture and (b) the date the Issuer is terminated under
the Trust Agreement.  The Issuer will give the Asset Representations Reviewer
advance notice of the occurrence of such events.
 
Section 6.5   Monthly Reports.  The Servicer will provide the Asset
Representations Reviewer with a copy of the Monthly Investor Report at the same
time it is provided to the Indenture Trustee, to the extent the Monthly Investor
Report is not otherwise available from any publicly available source.
 
ARTICLE VII

MISCELLANEOUS PROVISIONS
 
Section 7.1   Amendments.
 
(a) Amendments.  The parties may amend this Agreement:
 
(i)               to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Asset Representations Reviewer, in
each case, without the consent of the Noteholders, the Certificateholders or any
other Person;
 
(ii)             for the purpose of conforming the terms of this Agreement to
the description thereof in the Prospectus, without the consent of the
Noteholders, the Certificateholders or any other Person;
 
(iii)            to add any provisions to, or change in any manner or eliminate
any provisions of, this Agreement, with the consent of the Certificateholders,
if either (x) the Issuer or the Administrator delivers an Officer’s Certificate
to the Indenture Trustee and the Owner Trustee stating that the amendment will
not have a material adverse effect on the Noteholders or (y) the Rating Agency
Condition is satisfied with respect to such amendment; or
 
(iv)             to add any provisions to, or change in any manner or eliminate
any of the provisions of, this Agreement (x) if the interests of the Noteholders
are materially and adversely affected, with the consent of the Noteholders of
the Notes evidencing at least a majority of the Note Balance of the Controlling
Class of Notes and (y) if the interests of the Certificateholders are materially
and adversely affected, with the consent of the Certificateholders evidencing a
majority of the Percentage Interest.
 
(b) Consent of Indenture Trustee and Owner Trustee.  The consent of the
Indenture Trustee will be required for any amendment to this Agreement that has
a material adverse effect on the rights, obligations, immunities or indemnities
of the Indenture Trustee.  The consent of the Owner Trustee will be required for
any amendment to this Agreement that has a material adverse effect on the
rights, obligations, immunities or indemnities of the Owner Trustee, which
consent will not be unreasonably withheld.


18

--------------------------------------------------------------------------------

 (c) Notice of Amendments.  Promptly after the execution of an amendment, the
Issuer will deliver, or will cause the Administrator to deliver, a copy of the
amendment to the Indenture Trustee and the Rating Agencies, and the Indenture
Trustee will notify the Noteholders of the substance of the amendment.
 
Section 7.2   Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a) Assignment.  Except as stated in Section 5.4, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.
 
(b) Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns.  The Owner Trustee and the Indenture Trustee, for the benefit of the
Noteholders, will be third-party beneficiaries of this Agreement and may enforce
this Agreement against the Asset Representations Reviewer and the Servicer.  No
other Person will have any right or obligation under this Agreement.
 
Section 7.3   Notices.
 
(a) Notices to Parties.  All notices, requests, directions, consents, waivers or
other communications to or from the parties must be in writing and will be
considered received by the recipient:
 
(i)               for personally delivered, express or certified mail or
courier, when received;
 
(ii)              for a fax, when receipt is confirmed by telephone, reply email
or reply fax from the recipient;
 
(iii)             for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
 
(iv)             for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has been made.
 
(b) Notice Addresses.  A notice, request, direction, consent, waiver or other
communication must be addressed to the recipient at its address stated in
Schedule B to the Transfer and Servicing Agreement, which address the party may
change at any time by notifying the other parties.
 
Section 7.4   GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES).
 
19

--------------------------------------------------------------------------------

Section 7.5   Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
 
Section 7.6   WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
 
Section 7.7   No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under Law.
 
Section 7.8   Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
 
Section 7.9   Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
Section 7.10    Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.
 
Section 7.11    Non-exclusive Agreement.  The Asset Representations Reviewer and
its affiliated companies may provide services to other clients, including, but
not limited to, persons and entities in the same or similar businesses as the
Issuer and the Servicer, without notice to or consent from the Issuer or the
Servicer.
 


[Remainder of Page Left Blank]












20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.



 
VERIZON OWNER TRUST 2019-C,
   
as Issuer
       
By:
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee of Verizon Owner Trust 2019-C
             
By:
/s/ Clarice Wright                                

   
Name:   Clarice Wright
   
Title:     Assistant Vice President
                         
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
   
as Servicer
             
By:
/s/ Kee Chan Sin                                
   
Name:  Kee Chan Sin
   
Title:    Vice President and Assistant  Treasurer
                             
PENTALPHA SURVEILLANCE LLC,
   
as Asset Representations Reviewer
             
By:
/s/ James Callahan                                
   
Name:   James Callahan
   
Title:      Executive Director and Solely as an Authorized Signatory for
Pentalpha Surveillance LLC





--------------------------------------------------------------------------------

Schedule A
 
Review Materials
 

1.
Forms of device payment plan agreements (each, a “Form Contract”) applicable to
the Receivables; and

2.
An electronic data tape (the “Data Tape”) describing certain characteristics of
the Receivables as of the Cutoff Date or such other applicable date of
determination.

--------------------------------------------------------------------------------

Schedule B
 
Representations and Warranties and Tests
 
Representation and Warranty
Tests
As of the related Cutoff Date, the Obligor on the account for such Receivable
had a billing address in the United States or in a territory of the United
States.
Check that state code indicated on Data Tape is a US state or US territory.
As of the related Cutoff Date, the remaining term of the Receivable is less than
or equal to 24 months.
Check that remaining installments indicated on Data Tape are less than or equal
to 24 months.
The Receivable did not contain a contractual right to an upgrade of the Device
related to such device payment plan agreement, at the time such Receivable was
originated.
Check that Form Contract used at the time of sale date is an approved form.
The origination date of the Receivable was at least 15 days prior to the related
Cutoff Date.
Check that sale date indicated on Data Tape is greater than 15 days prior to the
related Cutoff Date.
As of the related Cutoff Date, as indicated on the records of the Originator or
one of its Affiliates, the Obligor on the account for such Receivable maintains
service with Verizon Wireless.
Check that account status on Data Tape is active.
Under the Receivable, there is no prepayment penalty.
Check that Form Contract used at time of sale date does not contain a prepayment
penalty.
As of the related Cutoff Date, as indicated on the records of the Originator or
one of its Affiliates, the Receivable is not associated with the account of a
business customer or government customer.
Check that customer type on Data Type is “PE” or “ME.”
As of the related Cutoff Date, the Obligor on the account for such Receivable is
not indicated to be subject to a current bankruptcy proceeding on the records of
the related Originator or one of its Affiliates, acting as its agent.
Check that bankruptcy status on Data Tape is not open.
As of the related Cutoff Date, the Receivable is not a Receivable that is part
of an account (A) on which any amount is 31 days or more Delinquent by the
Obligor or (B) that is in
Check that Data Tape indicates that the account related to the Receivable is
less than 31 days past due and that account and line is active.




--------------------------------------------------------------------------------

Representation and Warranty
Tests
“suspend” or “disconnect” status (including as a result of the application of
the Servicemembers Civil Relief Act, as amended) in accordance with the
Servicing Procedures.
 
The Receivable is denominated and payable only in U.S. dollars.
Check that Form Contract used at time of sale date indicates that it is payable
in U.S. dollars.
The Obligor under such Receivable is required to make payments no less
frequently than monthly under the related device payment plan agreement.
Check that Data Tape indicates monthly payments.
As of the related Cutoff Date, the outstanding balance of the Receivable does
not exceed $2,500.
Check that unpaid balance indicated on Data Tape is less than or equal to
$2,500.
As of the related Cutoff Date, either (i) at least one monthly payment made by
the Obligor under the related device payment plan agreement has been received
with respect to the related Receivable or (ii) the related Obligor has at least
one year of Customer Tenure with Verizon Wireless.
Check that Data Tape (i) has the first payment indicated as “YES” or (ii)
indicates customer tenure is greater than or equal to 1yr.
The Receivable was originated in, and is subject to the Laws of, a jurisdiction
which permits the transfer and assignment of the Receivable, and the terms of
the Receivable do not contain a requirement that the related Obligor consent to
the transfer or assignment of the rights to payment of the related Originator
under such Receivable.
Check that Form Contract used at time of sale date is an approved form.
At the time of origination, the Receivable complied in all material respects
with any requirements of Law applicable thereto.
Check that Form Contract used at time of sale date is an approved form.
The Receivable constitutes the legal and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms (except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or similar Laws relating to and limiting creditors’ rights
generally and by general principles of equity (regardless of whether
Check that Form Contract used at time of sale date is an approved form.




--------------------------------------------------------------------------------

Representation and Warranty
Tests
enforcement is sought in a proceeding in equity or in law)).
 
As of the related Cutoff Date, neither the Originator’s receivables systems nor
the Receivable File indicates that the Receivable was satisfied or rescinded.
Check that loan status indicated on Data Tape is active.


